Citation Nr: 0634658	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder.  

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to April 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for degenerative arthritis, right and left knee 
(x-ray evidence only) and assigned a single 10 percent 
evaluation effective August 16, 2001.  In September 2003, the 
RO assigned a separate 10 percent evaluation for left knee 
patellofemoral arthritis effective August 16, 2001 and 
assigned a 20 percent evaluation for the left knee disorder 
effective April 28, 2003.  A separate 10 percent evaluation 
was assigned for right knee degenerative arthritis effective 
August 16, 2001.  In December 2005, the Board remanded the 
claims for further development.  In March 2006, the Appeals 
Management Center (AMC) increased the evaluation assigned for 
right knee degenerative arthritis to 20 percent, effective 
January 20, 2006.   


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by moderate (but not severe) 
instability/subluxation and by arthritis with painful motion; 
a compensable limitation of flexion or extension is not 
shown.

2.  The veteran's service-connected right knee disability is 
manifested by moderate (but not severe) 
instability/subluxation and by arthritis with painful motion; 
a compensable limitation of flexion or extension is not 
shown.



CONCLUSION OF LAW

1.  A 30 percent combined rating (based on a formulation of 
20 percent for instability/subluxation and 10 percent for 
arthritis with painful motion) is warranted for the veteran's 
service-connected left knee disability. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (2006).

2.  A 30 percent combined rating (based on a formulation of 
20 percent for instability/subluxation and 10 percent for 
arthritis with painful motion) is warranted for the veteran's 
service-connected right knee disability. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
October 2001 (prior to the December 2001 rating decision), 
August 2003, and January 2006 (pursuant to December 2005 
Board remand) the RO/AMC notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The December 2001 rating decision, which assigned the initial 
10 percent rating, advised the veteran of the basis for the 
rating.  In the May 2003 statement of the case (SOC), the 
September 2003 supplemental SOC (that assigned separate 
10 percent ratings for each knee and increased the rating for 
the left knee to 20 percent), the March 2006 rating decision 
(that increased the rating for the right knee to 20 percent), 
and January 2006 correspondence he was properly (see 
VAOPGCPREC 8-2003 (Dec. 2003)) provided notice regarding the 
"downstream" issues of an increased initial ratings and 
what the record showed.  The January 2006 correspondence 
included content complying notice by specifically advising 
the veteran to "submit any evidence in [his] possession that 
pertains to [his] claim[s]."  The claims were readjudicated 
in a March 2006 supplemental statement of the case.  A letter 
dated in April 2006 that accompanied the March 2006 rating 
decision specifically notified the veteran of how disability 
ratings and an effective date of an award are determined.  
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It is noted that the rating decision on appeal was in 
December 2001.  Notice fully complying with the duties to 
assist and notify was not provided to the veteran until March 
2006.  Therefore, the veteran did not receive proper notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  Proper 
notice was provided by the RO/AMC prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In response to the March 2006 
supplemental SOC, the veteran indicated that he wished to 
waive the 60 day due process period and have his appeal 
forwarded to the Board.  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all evidence that would show 
the severity of the disability and when any increase in 
severity might have occurred (38 U.S.C.A. § 5110(b)), 
including providing him with VA examinations, the Board 
concludes that there was no prejudice to the veteran due to 
any failure to notify him prior to the rating decision as to 
the type of evidence necessary for an increased initial 
rating and to establish the effective date.  VA's duty to 
assist is satisfied.  It is not prejudicial to the veteran 
for the Board to proceed with appellate review.

II.  Factual Background

On November 2001 VA examination, the veteran indicated that 
he had pain in both knees with cold exposure.  Physical 
examination showed that external extension and flexion were 
normal; however, there was a meniscal crunch with extreme 
flexion-extension.  The examiner noted that the range of 
motion was within normal limits (the ranges of motion in 
degrees were not reported).  X-rays revealed mild to moderate 
degenerative changes in the intercondylar eminence and 
patellofemoral compartment, and there was chondrocalcinosis 
seen in the medial joint compartment of the right knee.  The 
diagnosis was degenerative arthritis, both knees.

April to August 2002 treatment records from Tucson VA Medical 
Center (VAMC) showed continuous treatment for bilateral knee 
pain and swelling.  The veteran was advised to use a knee 
brace, NSAID, and ice.  

In a statement received in September 2002 from J. V., a 
representative of the veteran's employer, she indicated that 
the veteran had to transfer job duties to a position that was 
not as physically demanding.  She indicated that the veteran 
is limited to the amount of loading and handling he can do 
without further hurting his knees. 

In a statement received in September 2002 from Dr. J. T. C., 
he indicated that the veteran's knees caused him difficulty 
when he climbs.  His job required him to climb, which caused 
him great discomfort in his knees and created a situation 
where he could harm himself or a co-worker.  

December 2002 to April 2004 treatment records from Tucson 
VAMC showed treatment for bilateral knee pain and swelling.  
Bilateral knee braces were initially issued in September 2002 
and new instability knee braces were issued in December 2002 
because the initial knee braces issued in December 2002 
caused pain.  A record from February 2003 showed treatment 
for bilateral knee pain and it was noted that the veteran's 
knee pain was much better with the braces.  

A treatment record dated April 24, 2003, noted complaints of 
a cyst above the left shin, which was not painful but caused 
numbness.  On April 28, 2003, the veteran reported that one 
month ago he had left knee pain and a "ball" emerged under 
his kneecap.  He denied any falls or trauma.  Physical 
evidence revealed no swelling or evidence of trauma.  There 
was crepitus, a positive McMurray test, and tibial prominence 
and tenderness on the left.  Bilaterally, there was no 
erythema or warmth, and the anterior/post drawer test was 
negative.  The medial and collateral ligaments were intact.  
X-rays of the knees revealed mild medial joint compartment 
narrowing present on the right and very mild patellofemoral 
narrowing present on the left.  Small degenerative 
osteophytes involved most of the joint compartments and some 
chondrocalcinosis was seen on the right.  The impression was 
mild degenerative joint changes, worst involving the medial 
compartment on the right.  

A May 2003 MRI of the left knee showed marked chondromalacia 
patella involving the medial and lateral facet with 
associated edema in the subjacent marrow.  The findings were 
consistent with a partial tear versus a sprain of the 
patellar tendon with associated prepatellar edema.  In May 
2003, the treating physician advised the veteran that he 
should not do any heavy lifting greater than 20 lbs, walk for 
more than a block continuously without stopping nor stand for 
long periods of time for four weeks.  Bending, squatting, and 
kneeling were also advised to be avoided.  An August 2003 
orthopedic surgery consult noted that an MRI revealed 
significant cartilage damage of the undersurface of the 
patella.  In addition to the patella arthritis, the veteran 
developed inflammation of the bursa directly over the tibial 
tubercle.  This area swelled up and was very tender.  His 
persistent pain problem was deep aching pain under the 
patella with long standing, walking, sitting, or any activity 
that increases patellofemoral stress such as squatting, 
climbing, or descending the stairs.  Physical examination 
revealed severe retropatellar crepitus and tenderness over 
the attachment of the patella tendon to the tibial tubercle.  
At the time, he did not choose to have surgery.  

April 2004 treatment records showed that he had commenced 
Hyalgan injections into the left knee.  It was indicated that 
if the left knee responded well to the injections, then the 
right knee would also receive injections.  

On January 2006 VA examination, the examiner noted that the 
both knees hurt daily, but that the left knee bothers the 
veteran more than the right knee.  The left knee gives way 
more than the right knee. He wears braces on both knees.  
There is no swelling or crunching noises.  The disorders 
interfere with his work in that he can only stand for 30 
minutes at a time.  The effect on his daily activities is 
that he is less able to hunt and can only walk 100 yards at a 
time.  Physical examination revealed that there were well 
healed arthroscopic scars on the right.  Both knees were 
tender medially, laterally, and over the patellar tendon.  
Cruciate and collateral ligaments were stable and there was 
no effusion.  On internal and external torsion McMurray test, 
he had complaints of medial and lateral discomfort.  There 
was no fatigability.  Manual muscle strength testing was 5/5 
on the right; on the left quadriceps were 4/5, and 
gastrocnemia was 5/5.  There was slight prominence of tibial 
tubercle right and left, which were nontender.  Range of 
motion studies of the right knee were as follows: extension 
was to 0 degrees, active flexion was to 80 degrees, and 
passive flexion was to 105 degrees, with slight complaint of 
pain.  There was no change with a repeat flexion.  Left knee 
extension was to 0 degrees, active flexion was to 85 degrees, 
and passive flexion was to 100 degrees, with slight complaint 
of pain on flexion.  There was no change with a repeat 
flexion.  The examiner's assessment was that there was a 
moderate functional impairment of the right and left knees 
with no weakness, fatigability, or incoordination.  The 
examiner indicated that he could not comment on any 
additional limitation of motion in repetitive motion without 
resorting to speculation.  X-rays showed tricompartmental 
osteophytes, with no joint space narrowing.  

III.  Criteria 

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's left and right knee disabilities have been 
rated under Code 5257 for recurrent subluxation or lateral 
instability.  Under Code 5257, recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  The words "slight," moderate," and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  Use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.

Under Codes 5010, 5003 arthritis is rated based on limitation 
of motion under the diagnostic codes applicable to the 
affected body part. 38 C.F.R. § 4.71a.  If limitation of 
motion is present, but noncompensable, a 10 percent rating is 
for application for each major joint. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 
[Plate II, reflects that normal extension of the knee is to 
zero degrees, and normal flexion is to 140 degrees.] Id.  

The two codes for rating knee disabilities based on 
limitation of motion are Code 5260 (for limitation of 
flexion) and Code 5261 (for limitation of extension).  Under 
Code 5260 a 0 percent rating is warranted when flexion is 
limited to 60 degrees; 10 percent when limited to 45 degrees; 
20 percent when limited to 30 degrees; and 30 percent when 
limited to 15 degrees.  Under Code 5261, a 0 percent rating 
is warranted when extension is limited to 5 degrees; 10 
percent when limited to 10 degrees; and 20 percent when 
limited to 15 degrees.  Higher ratings are available for more 
severe limitations. Id.

IV.  Analysis

Left Knee Disorder

On the January 2006 VA examination, the veteran's left  knee 
range of motion was extension to 0 degrees, active flexion to 
85 degrees, and passive flexion to 100 degrees, with a 
complaint of pain on flexion.  The record contains no 
evidence that flexion is limited to 45 degrees so as to 
warrant a 10 percent rating for limitation of flexion and no 
evidence that extension is limited to 10 degrees so as to 
warrant a 10 percent rating for limitation of extension.  
However, if limitation of motion is otherwise noncompensable, 
a 10 percent rating is to be assigned if there are X-ray 
findings of arthritis and satisfactory evidence of painful 
motion.  As there is X-ray documentation of left knee 
arthritis and of painful motion on flexion, a separate 
10 percent rating for the arthritis is clearly warranted.  
See VAOPGCPREC 23-97, VAOPGCPREC 9-98.

As to the rating for instability under Code 5257, while the 
disability picture presented reasonably reflect moderate 
recurrent subluxation and instability, warranting a 20 
percent rating.  There is no competent (medical) evidence 
that subluxation or instability of the veteran's right knee 
is more than moderate.  A November 2001 VA examination report 
noted a crunch with extreme flexion-extension.  Throughout 
the appeal period, records from Tucson VAMC showed that the 
veteran was continuously treated for left knee pain and 
swelling.  Bilateral knee braces were initially issued in 
September 2002 and new instability knee braces were issued in 
December 2002 because the initial knee braces issued in 
December 2002 caused pain.   A statement was received in 
September 2002 that indicated that the veteran had to switch 
job duties due to his knee problems.  At the same time, Dr. 
J. T. C. indicated that climbing caused great discomfort in 
the veteran's knees and created a situation where the veteran 
could harm himself or a co-worker.  April 2003 VA treatment 
records show that approximately one month prior to seeking 
treatment, the veteran experienced pain the left knee and a 
"ball" emerged under his kneecap.  Objective findings 
revealed crepitus, a positive McMurray test, and tibial 
plateau prominence and tenderness.  The veteran was 
restricted for four weeks from heavy lifting, walking more 
than a block continuously without stopping, and standing for 
long periods of time.  Bending, squatting, and kneeling were 
avoided as well.  In April 2004, the veteran received Hyalgan 
injections in his left knee.  On January 2006 VA examination, 
both knees were tender medially, laterally, and over the 
patellar tendon.  Cruciate and collateral ligaments were 
stable and there was no effusion.  On internal and external 
torsion McMurray test, the veteran had complaints of medial 
and lateral discomfort.  There was slight prominence of the 
tibial tubercle.  The VA examiner indicated that the veteran 
could only stand for 30 minutes at a time and walk a distance 
of 100 yards.  The examiner specifically described the 
functional impairment of the left knee as moderate.    While 
the veteran may assert that his left knee instability is more 
than moderate, as a layperson, his opinion in this matter is 
not competent medical evidence. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Hence, a rating in excess of 20 
percent for instability/subluxation is not warranted.  
Combining the 20 percent rating for subluxation/instability 
with the 10 percent rating for arthritis results in a 
combined 30 percent rating for the service-connected right 
knee disability.  

Throughout the appeal period, the veteran's left knee 
disability was not manifested by more than moderate 
subluxation/instability and a compensable limitation of 
flexion or extension is not shown.  Consequently, 
consideration of "staged" ratings (under Fenderson) is not 
indicated.  

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the left knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.

Right Knee Disorder

On the January 2006 VA examination, the veteran's right knee 
range of motion was extension to 0 degrees, active flexion to 
80 degrees, and passive flexion to 105 degrees, with a 
complaint of pain.  The record contains no evidence that 
flexion is limited to 45 degrees so as to warrant a 
10 percent rating for limitation of flexion and no evidence 
that extension is limited to 10 degrees so as to warrant a 10 
percent rating for limitation of extension.  However, if 
limitation of motion is otherwise noncompensable, a 10 
percent rating is to be assigned if there are X-ray findings 
of arthritis and satisfactory evidence of painful motion.  As 
there is X-ray documentation of right knee arthritis and of 
painful motion on flexion, a separate 10 percent rating for 
the arthritis is warranted.  See VAOPGCPREC 23-97, VAOPGCPREC 
9-98.

As to the rating for instability under Code 5257, while the 
disability picture presented reasonably reflect moderate 
recurrent subluxation and instability, warranting a 20 
percent rating.  There is no competent (medical) evidence 
that subluxation or instability of the veteran's right knee 
is more than moderate.  A November 2001 VA examination noted 
a meniscal crunch with motion in the right knee and a crunch 
with extreme flexion-extension.  Throughout the appeal 
period, records from Tucson VAMC showed that the veteran was 
continuously treated for right knee pain and swelling.  
Bilateral knee braces were initially issued in September 2002 
and new instability knee braces were issued in December 2002 
because the initial knee braces issued in December 2002 
caused pain.  A statement was received in September 2002 that 
indicated that the veteran had to switch job duties due to 
his knee problems.  At the same time, Dr. J. T. C indicated 
that climbing caused great discomfort in the veteran's knees 
and created a situation where the veteran could harm himself 
or a co-worker.  On January 2006 VA examination, both knees 
were tender medially, laterally, and over the patellar 
tendon.  Cruciate and collateral ligaments were stable and 
there was no effusion.  On internal and external torsion 
McMurray test, the veteran had complaints of medial and 
lateral discomfort.  There was slight prominence of the 
tibial tubercle.  The VA examiner indicated that the veteran 
could only stand for 30 minutes at a time and walk a distance 
of 100 yards.  The examiner specifically described the 
functional impairment of the right knee as moderate.  While 
the veteran may assert that his right knee instability is 
more than moderate, as a layperson, his opinion in this 
matter is not competent medical evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, a rating in 
excess of 20 percent for instability/subluxation is not 
warranted.  Combining the 20 percent rating for 
subluxation/instability with the 10 percent rating for 
arthritis results in a combined 30 percent rating for the 
service-connected right knee disability.  

Throughout the appeal period, the veteran's right knee 
disability was not manifested by more than moderate 
subluxation/instability and a compensable limitation of 
flexion or extension is not shown.  Consequently, 
consideration of "staged" ratings (under Fenderson) is not 
indicated.  

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the right knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.


ORDER

A combined rating of 30 percent (based on a formulation of 20 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Codes 5010, 5003) is 
granted for the veteran's service-connected left knee 
disability; to that extent the appeal is granted subject to 
the regulations governing payment of monetary awards.

A combined rating of 30 percent (based on a formulation of 20 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Codes 5010, 5003) is 
granted for the veteran's service-connected right knee 
disability; to that extent the appeal is granted subject to 
the regulations governing payment of monetary awards.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


